 ESSEX COUNTY BUILDING & CONSTRUCTION TRADES COUNCIl.Essex County Building and Construction TradesCouncil, and its Constituent Members; Local 502,International Laborers' Union of North America,AFL-CIO; and Essex County and Vicinity Carpen-ters and Millwrights, Local Union 1342, AFL-CIOand Local 1027, The Federation of EmployeesUnion and Index Construction Corporation. Cases22-CD-327, 22-CD 328, and 22-CD 329July 2, 1979DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOThis is a proceeding under Section 10(k) of the Na-tional Labor Relations Act, as amended, followingcharges filed by Local 1027, the Federation of Em-ployees Union (hereinafter Local 1027), alleging thatEssex County Building and Construction TradesCouncil and its Constituent Members (hereinafterTrades Council); Local 502, International LaborersUnion of North America, AFL-CIO (hereinafter La-borers Local 502); and Essex County and VicinityCarpenters and Millwrights, Local Union 1342,AFL-CIO (hereinafter Carpenters Local 1342), hadviolated Section 8(b)(4)(D) of the Act by engaging incertain proscribed activity with an object of forcingor requiring Index Construction Corporation (herein-after the Employer), to assign certain work to em-ployees represented by them rather than to employeesrepresented by Local 1027.Pursuant to notice, a hearing was held before Hear-ing Officer Louis P. Verrone on January 30 and 31,1979, and on February , 1979. All parties appearedand were afforded full opportunity to be heard, toexamine and cross-examine witnesses, and to adduceevidence bearing on the issues.' Thereafter, Respon-dent Carpenters Local 1342 filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the Hearing Officer's rul-Prior to the close of the heanng, each of the Respondent Unions refusedto participate any further because each Union objected to the manner inwhich the Hearing Officer was conducting the hearing. However. the recordclearly reveals that each Respondent was fully aware that it could file aspecial appeal with the Regional Director for Region 22 with regard to anyruling of the Hearing Officer. In addition. the record reveals that the HearingOfficer granted each Respondent an automatic exception to all of his rulingsand permitted each Respondent the full opportunity to explain the purposefor its exceptions on the record. The record also reveals that the HearingOfficer permitted each Respondent to cross-examine witnesses on all relevantissues to the 10(k) proceeding.ings made at the hearing and finds that they are freefrom prejudicial error.2They are hereby affirmed.Upon the entire record in this proceeding, theBoard makes the following findings:1. THE BUSINESS OF THE EMPI O()YERThe Employer, a corporation with its principalplace of business in New York, New York, is engagedas a general contractor in the building and construc-tion industry. During the past year, the Employerpurchased in New York and had delivered to a jobsitein the State of New Jersey goods and materials val-ued in excess of $50,000. Accordingly, we find thatthe Employer is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and that itwill effectuate the purposes of the Act to assert juris-diction herein.II. HE LABOR OR(;ANIZAIONS Nvl()IVll)The parties stipulated that Laborers Local 502 andCarpenters Local 1342 are labor organizations withinthe meaning of Section 2(5) of the Act.With regard to the status of Respondent Trades2 At the hearing, each Respondent excepted to the lHearing Officer's rul-ings, which permitted only limited cross-examination regarding the status ofLocal 1027 as a labor organization and the validity of the collectise-hargain-ing agreement between Local 1027 and the Employer. Those exceptions wererenewed by Carpenters Local 1342 in its bnef to the Board, in which it alsorequested that the matter be remanded to the Hearing Officer for the takingof additional evidence and to allow adequate and proper cross-examination.We find no merit in those exceptions. The Board has held repeatedly that ahearing under Sec. 10(k) of the Act "s an nvesligaor. rather than an adver-sar,. proceeding. the sole purpose of which is to adduce all reliarun evidencein order to determine whether or not reasonable cause exists to believe thatthe Act has been volated (Emphasis supplied.) Bricklavers l,cal UnionNo. I ofj Missouri. Bricklavers. Masons and Plasterers Iniernational U'non.AFL CIO (St Louis Home Insulators, Inc.), 209 NLRB 1072. 1075 (1974).The status of Local 1027 as a labor organization is not a prerequisite to afinding that a junsdictional dispute exists, as it has been repeatedly held thatSecs. 8(bX4XD) and 10(k) apply to disputes "between rival groups of em-ployees." and not only between rival unions See Highav Truckdrivers &Helpers, Local 107, Internaional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers /f America, Independent (Safeay Stores, Incor-porated), 134 NLRB 1320, 1322 (1961). In addition, the existence and valid-ity of the collective-bargaining agreement between Local 1027 and the Em-ployer is only one factor to be considered by the Board in determining ajurisdictional dispute, and its legality or illegality "may not be pleaded as adefense to conduct otherwise in violation of Section 8(bhX4XD)." Interna-tional Longshoremens and Warehousemen's Union, Local 13, et al. (CaliforniaCartage Company, Inc.), 208 NLRB 986. 990 (1974). In light of the limitedrelevance of the status of Local 1027 as a labor organization and the exis-tence and validity of the collective-bargaining agreement between Local1027 and the Employer, the Hearing Officer's ruling in which he limited theextent to which Respondents could cross-examine witnesses regarding thosetwo factors was entirely proper. Accordingly, we also deny the request ofCarpenters Local 1342 to remand the instant dispute to the Hearing Officerfor the taking of additional eidence.In addition, subsequent to the close of the 0I(k) hearing. RespondentTrades Council filed a motion for remand to the Regional Director for thetaking of additional evidence. In its motion. Respondent Trades Councilseeks further hearing on the validity of the collective-bargaining agreementbetween Local 1027 and the Employer and on changed circumstances sincethe close of the hearing. Since we have not relied on the collective-bargainingagreement in awarding the work In dispute. and since we see no need forfurther hearings on alleged changed circumstances, the motion is herebydenied243 NLRB No. 25249 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil, the record reveals that it is composed of rep-resentatives from 17 different organizations, all ofwhich are labor organizations within the meaning ofSection 2(5) of the Act, including Laborers Local 502and Carpenters Local 1342. The Council provides as-sistance to its member unions with regard to em-ployer delinquency in pension fund contributions,safety problems on the job, negotiation of collective-bargaining agreements, and support of labor legisla-tion. The Council maintains a constitution and by-laws, and its officers are elected by delegates from¢each member union. The record further reveals thatRaymond Greeley, president of the Trades Council,and Martin Shmurak, secretary-treasurer, dealt withthe Employer with regard to the work in dispute as arepresentative of all of the trade unions involved inthe proceeding. Since the Trades Council is an or-ganization in which employees participate and whichexists at least, in part, for the purpose of "dealingw ith employers concerning ... labor disputes, wages,rates of pay, hours of employment, or conditions forwork," it is clearly a labor organization within themeaning of Section 2(5) of the Act.Local 1027 is an organization composed of em-ployee-members who attend its meetings and elect itsofficers pursuant to a constitution and bylaws. It hasbeen certified by the Board as the collective-bargain-ing agent in two different units of employees, existingfor the purpose of entering into collective-bargainingagreements covering the wages and working condi-tions of the employees it represents. Accordingly, wefind that Local 1027 is a labor organization within themeaning of Section 2(5) of the Act.111. THE DISPUTEA. Background and Facts of the DisputeOn October 25, 1978, the Employer entered into acollective-bargaining agreement with Local 1027 forthe purpose of employing Local 1027 members at thevarious jobsite locations of the Employer. This collec-tive-bargaining agreement does not cover the work indispute herein. Toward the end of 1978, the UnitedStates Department of Housing and Urban Develop-ment (HUD) awarded the Employer a contract torenovate a certain building called Corinthian Towerslocated at 67 South Munn Avenue, East Orange, NewJersey. The purpose of the project was to rehabilitateand convert the 50-year-old structure containing 143apartment units into a modern structure with an ad-ditional 221 apartment units. To begin work on theproject, the Employer required the services of labor-ers to perform general demolition work and relatedcleanup duties, and carpenters to perform generalcarpentry work such as the installation of doors,floors, drywalls, windows, and insulation. Utilizingthe services of laborers represented by Local 1027. theEmployer scheduled work on the project to begin onDecember 27, 1978.On December 26, 1978, the Employer's president.Gary Shaw, received a telephone call from a manwho identified himself as Raymond Greeley, pres-ident of the Trades Council. Greeley asked Shawwhose "men" were going to be used on the Corin-thian Towers job. Shaw informed him that he wasgoing to use members of Local 1027. Greeley repliedthat Shaw could not do that because "we have juris-diction and we are going to put our men on that job."When Shaw told Greeley that he had a contract withLocal 1027, Greeley said he did not care about thecontract, and "that [you are] going to get troubleyou are asking for trouble." Greeley then demandedthat a meeting be set up for the next day at the Corin-thian Towers jobsite between Shaw and a committeeof the Trades Council.On the morning of December 27. which was thefirst day that construction work was performed bymembers of Local 1027 at the Corinthian Towersjob-site, Shaw and John Soures, president of Local 1027,were confronted in the lobby of the building by acommittee of the Trades Council, led by Greeley.Shaw and Greeley then engaged in a private conver-sation away from the other people in the lobby. Gree-ley, stating that he represented the Trades Council.asked Shaw who the employees were who were work-ing on the site, and Shaw informed him that theywere members of Local 1027. Greeley stated that"this is our job: we have jurisdiction on this job."When Shaw pointed out that he had a contract withLocal 1027. Greeley replied that "you don't have toworry about that; we can help you get rid of it."Shaw indicated that he was happy with his contractwith Local 1027. When Greeley asked how he couldget his men on the job, Shaw told him that much ofthe work on the job was still uncommitted, and thatperhaps some work might be awarded to subcontrac-tors signatory to a collective-bargaining agreementwith one of the Trades Council's affiliated localunions. Following a general discussion of the othertypes of work to be performed in the future on thejobsite, Greeley asked Shaw if he was in compliancewith prevailing area wages, and Shaw replied that hewas. Greeley again demanded that "he wanted hismen on the job and if [the Employer] didn't [the Em-ployer] was going to have trouble." When Shawasked him if that meant labor trouble and picketing,Greeley said, "We will see." The meeting then ended.At no point did Greeley request any documentationfrom Shaw regarding Shaw's payment of prevailingarea wages.250 ItSSEX COUNTY BUII.DING & ('ONSTRUCTION TRADES ('OUN(II.On his arrival at the Corinthian Towers jobsite onthe morning of December 28, 1978, Shaw observedapproximately 10- 15 people in front of the worksite.4 of whom were carrying picket signs. wo of thesigns stated approximately the following:INFORMATIONAL PI('KETIN(;TIlIS ('ONTRACTOR DOES NO()' AVE ASI(iNEI) A(;GREMENTI' WF'II I.O('AI. 502, AF-I. (I()The other two signs read approximately as follows:INFORMATIONAI. PICKEIINGTHIS CONTRACTOR DOES NOT IHAVE WORKERS ROMI.O(AI. 1342, AFI.-CIO.Among those participating in the picketing were RayGreeley, as well as other members of the TradesCouncil Committee who had met with Shaw on De-cember 27 in the lobby of the Corinthian Towers. Thepicketing continued until approximately 2:30 in theafternoon, at which time all of the picketers voluntar-ily left.On December 29, 1978, the picketers returned tothe jobsite. The picketing continued on every work-day until January 24, 1979, when a United States dis-trict court judge accepted a consent order in which itwas agreed that picketing at the Corinthian Towersjobsite would cease during the pendency of the 10(k)proceedings before the Board, but that thereafter Re-spondents could resume picketing within 3 days afterfiling notice of such intent with the Regional Directorfor Region 22. Counsel for the Assistant Regional Di-rector for Region 22 was not a party to that consent.B. The Work in DisputeThe work in dispute consists of the demolition, car-pentry, and cleanup work at the renovation of an ex-isting structure called Corinthian Towers, 67 SouthMunn Avenue, East Orange, New Jersey.C. The Contentions of the PartiesThe Employer and Local 1027 contend that there isa jurisdictional work dispute; that each of Respon-dents has violated Section 8(b)(4)(D) of the Act bypicketing the Corinthian Towers jobsite to pressurethe Employer to assign the work to employees repre-sented by Respondents; and that the work in disputeshould be assigned to employees represented by Local1027.Respondents take the position that there is noshowing of a jurisdictional work dispute cognizableunder Section 10(k) of the Act, because: (1) Local1027 is not a bona fide labor organization within themeaning of Section 2(5) of the Act, and thus the is-sues raised in the notice of hearing are not properlybefore the Board: (2) the collective-bargaining agree-ment between Local 1027 and the Employer on whichthe Employer relied to award the work in dispute toemployees represented by Local 1027 is a sham trans-action and certain of its provisions are not being en-forced, and (3) the picketing engaged in by Respon-dents was solely for the purpose of protesting theEmployer's failure to pay area standard wages to itsemployees.D. Applicailitv oftihe Statute'Before the Board may proceed with a determina-tion of the dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is reasonable causeto believe that Section 8(b)(4)(D) has been violatedand that the parties have no agreed-upon method forthe voluntary adjustment of the dispute.There is undisputed testimony in the record thatRay Greeley, president of the Trades Council, and assuch, a representative of Laborers Local 502 and Car-penters Local 1342, demanded on December 26 and27, 1978, that Gary Shaw, the Employer's president.utilize employees represented by unions who aremembers of the Trades Council, rather than employ-ees represented by Local 1027, on the CorinthianTowers jobsite. When Shaw refused to comply withGreeley's demands, Respondents engaged in picket-ing of the Corinthian Towers jobsite with signs indi-cating that the Employer did not have an agreementwith Laborers Local 502 and did not use workersfrom Carpenters Local 1342.Respondents did not dispute any of the evidenceabove. Rather, they attempted to show that Local1027 is not a labor organization within the meaningof Section 2(5) of the Act, and that the collective-bargaining agreement between Local 1027 and theEmployer was a sham transaction. As noted above infootnote 2, such factors are of no relevance to theBoard in determining whether there is reasonablecause to believe that Section 8(b)(4)(D) has been vio-lated. In addition, even if the evidence introduced byRespondents to dispute the status of Local 1027 as alabor organization and to dispute the validity of thecollective-bargaining agreement was for the generalpurpose of attacking the credibility of the witnessescalled by Local 1027 and the Employer, such evi-dence is irrelevant because the Board has repeatedlyheld that in 10(k) proceedings it is unnecessary to ruleon the credibility of the testimony at issue in order toproceed to a determination of the dispute.3I Local Union No 334. Laborers International Union ol' North America,AFL CIO (C H Heist Corporation)l 175 NLRB 608 (1969) See also Local472. International Laborers Union, et al. (Ernest Renda Contracting Conmpanv.Inc.), 123 NLRB 1776 (1959).251 DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe only relevant factors relied on by Respondentsto support their contention that there is no jurisdic-tional dispute in the instant case is their claim thattheir picketing was solely to inform the public thatthe Employer was not paying wages to its employeeswhich were in conformity with local area standards.Yet the record clearly reveals that Greeley askedShaw on only one occasion whether Shaw was incompliance with prevailing area wages, and Shaw in-formed Greeley that he was in compliance. At notime did Greeley or any representative of LaborersLocal 502 or Carpenters Local 1342 request anydocumentation from Shaw regarding wage rates orbenefits. Thus, Respondents clearly did not make agood-faith attempt to ascertain whether the Employerwas paying its employees in conformity with areastandard wages, as required by Board law.4In addi-tion, there is evidence in the record indicating that theEmployer has, in fact, been paying its employees areastandard wages and benefits, as required by its con-tract with HUD. Moreover, the language on Respon-dent's picket signs indicating that the Employer didnot have a contract with Laborers Local 502 and didnot use workers from Carpenters Local 1342 totallynegate its contention that the purpose of its picketingwas to inform the public of the Employer's failure topay area standard wages.' Accordingly, we find that"an object" of the picketing engaged in by the Re-spondents was to force or require the employer toassign the work in dispute to employees representedby the Respondents.6On the basis of the entire record, we conclude thatthere is reasonable cause to believe that a violation ofSection 8(bX4XD) has occurred. In addition, all par-ties to this proceeding stipulated that there is noagreed-upon method for the voluntary adjustment ofthe dispute within the meaning of Section 10(k) of theAct. Accordingly, we find that this dispute is properlybefore the Board for determination.E. Merils of the DisputeSection 10(k) of the Act requires the Board to makean affirmative award of the disputed work after givingdue consideration to various factors.7The Board hasSee International Union of Operating Engineers Local 571. AFL CIO(J. E. D. Construction Company. Inc.), 237 NLRB 1386, 1388 (1978); Paintersand Drywall Finishers, Local No. 79 (Richard O'Brien Plastering Co.), 213NLRB 788 (1974).5 International Union of Operating Engineers Local 571, A FL -CO (J. E. D.Construction Company, Inc.), Jupra at 1389; Local 87, International Associ-ation ofHeat and Frost Insulators and Asbestos Workers, A FL CIO (Sam. P.Wallace Company, Inc.), 163 NLRB 899 (1967).6 Cementn Masons Local Union No. 577 (Rocky Mountain Prestress, Inc.),233 NLRB 923 (1977).'N.LR.B. v. Radio & Television Broadcast Engineers Union, Local 1212,International Brotherhood of Electrical Workers, A FL CIO lColumbia Broad-coasting Systemj, 364 U.S. 573 (1961).held that its determination in a jurisdictional disputeis an act of judgment based on common sense andexperience reached by balancing those factors in-volved in a particular case.8The following factors arerelevant in making the determination of the disputebefore us:I. Skills and trainingThe record reveals that the demolition and cleanupwork to be performed at the Corinthian Towers ren-ovation site requires no special training or skills, andthat the carpentry work to be performed at the ren-ovation site requires general carpentry skills plus spe-cific skills depending on the type of work being per-formed. However, the record does not reveal whetheremployees represented by Local 1027, Laborers Local502, or Carpenters Local 1342 possess the skills neces-sary to perform the work in dispute. Accordingly, thisfactor does not aid us in the determination of thepresent dispute.2. Area and industry practiceThere is no evidence in the record as to whetherthere is a clear-cut area or industry practice of assign-ing the work in dispute to employees represented byany particular union. Accordingly, this factor doesnot aid us in the determination of the present dispute.3. Employer practiceThe record reveals that laborers and carpenterssupplied by Local 1027 currently are performing therenovation work at the Corinthian Towers jobsite.Since this is the only evidence in the record as to theEmployer's practice in assigning the type of work indispute, this factor favors an award of the work indispute to employees represented by Local 1027.4. Efficiency and economyThe record reveals that the Employer would expe-rience no greater efficiency and economy of operationby utilizing employees represented by RespondentUnions rather than employees represented by Local1027. Accordingly, this factor does not aid us in thedetermination of the present dispute.5. Employer preferenceThe Employer assigned the work in dispute to em-ployees represented by Local 1027. The Employer re-peatedly indicated that it prefers to assign the work inI International Association of Machinists, Lodge No. 74,. A Fl. ('10 (J. 4.Jones Construction Companv), 135 NLRB 1402 (1962).252 ESSEX COUNTY BUILDING & CONSTRUCTION TRADES COUNCIL3dispute to employees represented by Local 1027, andit has been entirely satisfied with the work performedby employees represented by Local 1027. Accord-ingly, we find that this factor favors the award of thework in dispute to employees represented by Local1027.ConclusionUpon the record as a whole, and after full consider-ation of all relevant factors involved, we concludethat the employees represented by Local 1027 are en-titled to perform the work in dispute. In reaching thisconclusion, we have relied on the Employer's practiceand preference. In making this determination, we areawarding the work in dispute to the employees of theEmployer who are represented by Local 1027, but notto that Union or its members. The present determina-tion is limited to the particular controversy whichgave rise to this proceeding.DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended, and upon the basis of theforegoing findings and the entire record in this pro-ceeding, the National Labor Relations Board makesthe following Determination of Dispute:I. Employees of Index Construction Corporationwho are represented by Local 1027, The Federationof Employees Union, are entitled to perform the dem-olition, carpentry, and cleanup work for the IndexConstruction Corporation at the renovation of an ex-isting structure called Corinthian Towers, 67 SouthMunn Avenue, East Orange. New Jersey.2. Essex County Building and Construction TradesCouncil, and its Constituent Members; Local 502, In-ternational Laborers' Union of North America.AFL-CIO; and Essex County and Vicinity Carpen-ters and Millwrights, Local Union 1342, AFL-CIO.are not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require Index Con-struction to assign to work in dispute to employeesrepresented by those labor organizations.3. Within 10 days from the date of this Decisionand Determination of Dispute, Essex County Build-ing and Construction Trades Council, and its Con-stituent Members; Local 502, International Laborers'Union of North America, AFL-CIO; and EssexCounty and Vicinity Carpenters and Millwrights. Lo-cal Union 1342, AFL-CIO, shall notify the RegionalDirector for Region 22, in writing, whether or notthey will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the work in dispute in a mannerinconsistent with the above determination.253